DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 September 2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 09 September 2022 has been entered in full.  Claims 1, 5, 12-40 and 42-50 are canceled.  Claims 2-4, 6-11, 41, and 51-116 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 2-11 and 41 under 35 U.S.C. 112(b) as set forth at pp. 3-4 of the previous Office action (mailed 16 May 2022) is withdrawn in view of the amended and canceled claims (received 09 September 2022).
The rejection of claims 2-11 and 41 under 35 U.S.C. 102(a)(1) as being anticipated by Avin et al. (PLoS ONE 11(8):e0159411, pp. 1-15) as set forth at pp. 5-6 of the previous Office action (mailed 16 May 2022) is withdrawn in view of the amended and canceled claims (received 09 September 2022).
Claim Interpretation
The claims are directed to methods for determining whether a subject having or suspected of having a muscle atrophy or a muscle wasting condition will respond to treatment with a myostatin pathway inhibitor; or a method for treating a muscle atrophy or a muscle wasting condition; or a method for determining inclusion of a subject, having or suspected of having muscle atrophy or a muscle wasting condition, into a clinical trial for evaluation of a myostatin pathway inhibitor.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Similarly, the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.  Accordingly, the preamble recitation of determining whether a subject having or suspected of having a muscle atrophy or a muscle wasting condition will respond to treatment with a myostatin pathway inhibitor; of treating muscle atrophy or a muscle wasting condition; or determining inclusion of a subject, having or suspected of having muscle atrophy or a muscle wasting condition, into a clinical trial for evaluation of a myostatin pathway inhibitor are not accorded patentable weight when evaluating the prior art for anticipation or obviousness if the method steps do not recite meaningful limitations regarding these intended uses.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-4, 6, 7, 11, and 51-54 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Iversen et al. (US 7,888,012; issued 15 February 2011).
Iversen et al. teach a method comprising measuring a level of myostatin in a systemic blood or serum sample from a subject suspected of and experiencing muscle wasting or muscle dystrophy; selecting a subject wherein the myostatin level in the sample is higher than a threshold; and administering a myostatin pathway inhibitor to the subject. See col. 4-5.  
The threshold used by Iversen et al. is that of a normal healthy subject, so that they are selecting a patient having a measured level of myostatin in the sample that is higher than that of a normal healthy subject.  See col. 5, li. 5-7.  The threshold recited in the instant claims is higher than that of a subject suffering from significant muscle atrophy/wasting but below that of a normal healthy subject.  However, the claims merely require treating a subject that has a measured level of myostatin in the sample that is higher than the threshold.  The claims do not exclude treating a subject that has a measured level of myostatin in the sample that is also higher than the value found in a normal healthy subject.  The claims provide no upper limit to the value of the measured level of myostatin in the sample which would indicate that the subject should be selected for treatment.  As stated above, Iverson et al. require the level of the measured myostatin in the sample is higher than a threshold of a normal healthy subject.  That value is necessarily always higher than a threshold that is set between the low level of a severely affected subject and a normal healthy level.  In other words, the reference teaches a subset of values that is contained within the set of values required by the claims.  A subgenus anticipates its genus.  Accordingly, Iversen et al. anticipates claims 2, 6, 11, and 53.
Regarding claims 3, 4, 51, and 52, Iversen et al. teach measurement of myostatin levels at the mRNA and mature protein levels.  See col. 5, 14. 
Regarding claims 7 and 54, Iversen et al. teach that an appropriate subject includes those suffering from AIDS-related muscle wasting or muscle dystrophy.  See col. 14.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4, 6, 7, 11, 41, 51-54, 58-61, 65-69, 73-78, 82-87, 91-96, 100-104, and 108-113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al. (US 7,888,012; issued 15 February 2011) in view of Gonzalez-Cadavid et al. (1998, PNAS USA 95(25):14938-14943) for reasons of record.  The rejection is repeated below and modified to address the limitations of the new and amended claims.
Iversen et al. teach a method comprising measuring a level of myostatin in a systemic blood or serum sample from a subject suspected of and experiencing muscle wasting or muscle dystrophy; selecting a subject wherein the myostatin level in the sample is higher than a threshold; and administering a myostatin pathway inhibitor to the subject. See col. 4-5.  Please see discussion above regarding how Iversen et al. teach a population of subjects to be treated that is a subgenus of the population defined by the claims.  A subgenus anticipates its genus.
Iversen et al. further teach the method wherein a level of myostatin is measured in a tissue sample.  See col. 4-5.
Iversen et al. do not expressly teach measurement of myostatin expression levels in a skeletal muscle biopsy sample or both a systemic sample and a skeletal muscle biopsy sample.  However, it was long known that subjects suffering from AIDS-related muscle wasting had elevated myostatin levels in both systemic and skeletal muscle biopsy samples.  See Gonzalez-Cadavid et al., abstract, Figure 6.  Gonzalez-Cadavid et al. further hypothesize that treatment with myostatin inhibitors would be therapeutically useful for treating AIDS-related muscle wasting, cancer cachexia, and muscle loss associated with old age.  See p. 14943, last paragraph.
Also, Iversen et al. do not expressly teach inclusion of a subject in a clinical trial.  However, the myostatin inhibitors that they disclose were developed by Iversen et al., and would not have been eligible for sale to the public without clinical trials and FDA approval, a process that would have been well known to the skilled artisan at the time of the invention.  Therefore, the claimed method of including a selected subject in a clinical trial is implicitly suggested by Iversen et al. in view of the general knowledge of the process of drug approval that is well known to the ordinary skilled artisan.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the screening and treatment method of Iversen et al. by testing for elevated myostatin expression levels in skeletal muscle biopsy samples as well as both systemic samples (blood, serum, etc.) and skeletal muscle biopsies, and also enrolling positive subjects in a clinical trial, in view of the teachings of Gonzalez-Cadavid et al. that myostatin levels are elevated in both samples in subjects suffering from AIDS-related muscle wasting.  The ordinary skilled artisan would have appreciated that testing expression levels in both samples and selecting subjects having elevated myostatin levels in both samples would have predictably resulted in a selection of a patient population that would have been more likely to benefit from anti-myostatin therapy.  Also, the skilled artisan would have appreciated that a new drug would have had to have been evaluated in a clinical trial before it could be approved by the FDA and sold to the public in the United States.

Claims 8, 9, 55, 56, 62, 63, 70, 71, 79, 80, 88, 89, 97, 98, 105, 106, 114, and 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al. (US 7,888,012; issued 15 February 2011) in view of Gonzalez-Cadavid et al. (1998, PNAS USA 95(25):14938-14943) as applied to claims 2-4, 6, 7, 11, 41, 51-54, 58-61, 65-69, 73-78, 82-87, 91-96, 100-104, and 108-113 above, and further in view of Han et al. (US 2008/0299126 A1; issued 04 December 2008) for reasons of record.  The rejection is repeated below and modified to address the limitations of the new and amended claims.
As discussed above, Iversen et al. in view of Gonzalez-Cadavid et al. suggest methods of measuring myostatin levels in systemic and skeletal muscle biopsy samples, selecting a patient population having elevated myostatin levels in both samples, and administering a myostatin pathway inhibitor.  Please see discussion above regarding how Iversen et al. teach a population of subjects to be treated that is a subgenus of the population defined by the claims.  A subgenus anticipates its genus.
Iversen et al. do not teach the method wherein the myostatin pathway inhibitor is a myostatin antagonist such as a myostatin antibody.  However, such were known and explicitly suggested as a therapeutic approach to treating muscle wasting.  For example, Han et al. ‘126 disclose myostatin (a.k.a. GDF-8) antibodies, and methods of treating muscle wasting (including HIV-related muscle wasting) comprising administering said antibodies.  See abstract, [0124].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the screening and treatment method of Iversen et al. by testing for elevated myostatin expression levels in both systemic samples (blood, serum, etc.) and skeletal muscle biopsies, as well as enrolling positive subjects in a clinical trial, in view of the teachings of Gonzalez-Cadavid et al. that myostatin levels are elevated in both samples in subjects suffering from AIDS-related muscle wasting.  The ordinary skilled artisan would have appreciated that testing expression levels in both samples and selecting subjects having elevated myostatin levels in both samples would have predictably resulted in a selection of a patient population that would have been more likely to benefit from anti-myostatin therapy.  It would have been further obvious to modify the method of Iversen et al. by using one of the anti-myostatin antibodies disclosed by Han et al. ‘126 as the myostatin pathway inhibitor with a reasonable expectation of success, given the express suggestion of Han et al. ‘126 to administer the antibodies to increase muscle mass in subjects suffering from muscle wasting disorders, including those expressly discussed by Iversen et al. and Gonzalez-Cadavid et al.

Claims 10, 57, 64, 72, 81, 90, 99, 107, and 116 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al. (US 7,888,012; issued 15 February 2011) in view of Gonzalez-Cadavid et al. (1998, PNAS USA 95(25):14938-14943) as applied to claims 2-4, 6, 7, 11, 41, 51-54, 58-61, 65-69, 73-78, 82-87, 91-96, 100-104, and 108-113 above, and further in view of Han et al. (US 2015/0152194 A1; published 04 June 2015) for reasons of record.  The rejection is repeated below and modified to address the limitations of the new and amended claims.
As discussed above, Iversen et al. in view of Gonzalez-Cadavid et al. suggest methods of measuring myostatin levels in systemic and skeletal muscle samples, selecting a patient population having elevated myostatin levels in both samples, and administering a myostatin pathway inhibitor.  Please see discussion above regarding how Iversen et al. teach a population of subjects to be treated that is a subgenus of the population defined by the claims.  A subgenus anticipates its genus.
Iversen et al. do not teach the method wherein the myostatin pathway inhibitor is an ActRII antagonist such as an ActRII antibody.  However, such were known and explicitly suggested as a therapeutic approach to treating muscle wasting.  For example, Han et al. ‘194 disclose ActRII antibodies, and methods of treating muscle wasting (including HIV-related muscle wasting) comprising administering said antibodies.  See abstract, [0023].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the screening and treatment method of Iversen et al. by testing for elevated myostatin expression levels in both systemic samples (blood, serum, etc.) and skeletal muscle biopsies, as well as enrolling positive subjects in a clinical trial, in view of the teachings of Gonzalez-Cadavid et al. that myostatin levels are elevated in both samples in subjects suffering from AIDS-related muscle wasting.  The ordinary skilled artisan would have appreciated that testing expression levels in both samples and selecting subjects having elevated myostatin levels in both samples would have predictably resulted in a selection of a patient population that would have been more likely to benefit from anti-myostatin therapy.  It would have been further obvious to modify the method of Iversen et al. by using one of the ActRII antibodies disclosed by Han et al. ‘194 as the myostatin pathway inhibitor with a reasonable expectation of success, given the express suggestion of Han et al. ‘194 to administer the antibodies to increase muscle mass in subjects suffering from muscle wasting disorders, including those expressly discussed by Iversen et al. and Gonzalez-Cadavid et al.

Response to Applicant’s Arguments
	Applicant argues (pp. 16-17, remarks received 09 September 2022) that the claims have been amended to require all of the steps (original parts (c) and (d)/(f)).  Applicant contends that this overcomes the rejections.
Applicant’s arguments have been fully considered but are not found to be persuasive for the following reasons.  The claims have been amended to require measurement, selection, and treatment steps.  However, such is taught by the combination of references as discussed in detail above.  If Applicant amends the claims to clearly recite selection of a subject that has a level of myostatin in the sample that is higher than the level of myostatin in a sample from a severely diseased subject, but lower than the level of myostatin in a sample from a normal/healthy subject, such would overcome the rejections as they are currently formulated.  This is because none of the cited references suggest such a patient population.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
29 September 2022